DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/21 is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “the write in-plane current applied to the input branch is synchronized with the gate voltage and locally provides, to a magnetic domain initially magnetized to a first state, magnetization inversion by magnetic anisotropy reduced by the gate voltage, the magnetization inversion forms one pair of Neel magnetic domain walls, and information written in each of the input branches is shifting to a shift in-plane current and performing a logic operation at the coupling portion, and outputting an operation result to the output branch” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-5 are allowed as being dependent on claim 1.
With respect to claim 6, in combination with other limitations of the claim, the cited prior art fails to teach “writing information by performing magnetization inversion of the free layer by applying the write in-plane current to the non-magnetic metallic layer of the input branches while applying the gate voltage to each of the gate electrodes to correspond to information provided from the outside; performing the logic operation in the coupling portion while shifting the written information by applying the shift in-plane current Is to the non-magnetic metallic layer of the input branches; and detecting information logically computed by the shift in-plane current of the non- magnetic metallic layer through a magnetic tunnel junction structure by shifting the information to the output branch” structurally and functionally interconnected with other limitations as required by claim 6, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 7-8 are allowed as being dependent on claim 6.
Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844